Citation Nr: 0418603	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  04-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 rating decision.  
The veteran filed a notice of disagreement (NOD) in August 
2003, and the RO issued a statement of the case (SOC) in 
March 2004.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2004.  

In June 2004, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no current medical diagnosis of PTSD.

3.  The veteran has denied receiving treatment for a 
psychiatric disorder in service, and there is no competent 
medical evidence of record that relates any possible, current 
psychiatric disability to the veteran's active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2003).  

2.  The criteria for service connection for a psychiatric 
disorder, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

Through a July 2002 notice letter as well as a March 2004 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of the claims.  The Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claims on appeal.  The veteran was also 
advised that he could submit his own statements or statements 
from other individuals describing his physical and/or mental 
disabilities.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal.  However, the Board finds that any 
lack of pre-adjudication notice in this case has not, in any 
way, prejudiced the veteran.  There is no indication that 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that any additional action is needed 
to comply with the duty to assist the veteran.  

In this respect, the veteran's personnel and service medical 
records are not available for review.  A June 1992 VA Intake 
Report reflects the veteran's report that since 1958, he had 
been in receipt of VA nonservice-connected pension benefits 
as well as disability benefits from the Social Security 
Administration (SSA).  Hard copies of an electronic records 
locator subsystem, dated in July 2002, appear to reflect 
that, at one time, the veteran had a claims file, but that 
that file was then unavailable.  The claims file was rebuilt, 
with the first documents of record received in June 2002.

A January 2003 statement from the veteran's representative 
reflects that the veteran was never treated in service for 
either PTSD or any other psychiatric disability.  The veteran 
has submitted private post-service medical records, which 
includes his treatment in 1957 at Strong Memorial Hospital.  
In a September 2003 "Appeal Election Form," the veteran 
reported that he had no additional evidence to submit.  
Thereafter, the RO received Rochester VA Outpatient Clinic 
(VAOPC) treatment records dated to February 2004.  

As noted above, the veteran's treatment records reflect his 
report that, since 1958, he has been receiving disability 
benefits from the SSA for a psychiatric disability.  The 
veteran did not request that the RO obtain any SSA records or 
have such records been obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  As explained above, the veteran has 
submitted copies of all his medical treatment records from 
1957 to the present.  The Board is cognizant that VA has an 
obligation to review a complete record.  See Baker v. West, 
11 Vet. App. 163, 169 (1998); see also Hays (Gerald) v. 
Brown, 9 Vet. App. 67, 73-74 (1996).  

Here, it would appear that the records upon which the SSA 
granted the veteran disability benefits for a psychiatric 
disability were the same non-VA medical records that are now 
before the Board.  Thus, the record before us is complete, 
and to remand this appeal for the RO to request copies of 
those records from the SSA would result in unnecessarily 
imposing additional burdens on the RO with no benefit flowing 
to the veteran.  Such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also notes that, although the veteran has not 
undergone VA examination is connection with either claim on 
appeal, such examination is not warranted on these facts.  As 
is explained in more detail below, medical evidence is 
currently of record that neither reflects a medical diagnosis 
of PTSD, nor a medical relationship between any currently 
diagnosed psychiatric disability and the veteran's active 
military service.  Thus, the Board finds that an examination 
to resolve either claim is not needed.  See 38 U.S.C.A. § 
5103A(d) (West 2002); see also See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each claim on appeal.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As indicated above, the veteran's service medical records are 
not available for review.  Where records once in the hands of 
the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of each of veteran's claims has been 
undertaken with these heightened duties in mind.  

A.  PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  A recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002); 38 C.F.R. § 3.304(f)(3).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran alleges that he has PTSD as a 
result of flying combat missions over Germany during World 
War II.  

As noted above, the veteran's personnel and service medical 
records are not available for review.  The veteran's 
Enlistment Record and Report of Separation (WD AGO Form 53-
55) reflects his military occupational specialty (MOS) as 
"AP Armorer Gunner."  He was noted to have qualified for an 
"AAF [Army Air Force] air crew member badge (wings) 
gunner."  The veteran's decorations and citations included 
an Air Medal with three bronze clusters and European African 
Middle Eastern ribbon with three bronze stars.  At the time 
of separation, the veteran's WD AGO 53-55 notes him to have 
been a member of "Sq I 302nd AAF BU."  The veteran has 
contended that during active service he was a member of the 
601st Bomb Squadron, and that he participated in a number of 
bombing missions over Germany during World War II.  
Additional documents submitted by the veteran reflect the 
601st Bomb Squadron's participation in the combat air 
campaign over Germany.  

A review of the post-service medical evidence reflects the 
above-noted June 1992 Rochester VAMC Mental Hygiene Clinic 
Intake Report.  In the Report, conducted by a social worker, 
the veteran was noted as reporting that he flew 28 bombing 
missions over Germany in B-17 aircraft.  The veteran also 
reported that he believed that his military experiences had 
enhanced his emotional problems because on each mission he 
didn't know if he would be returning to base or not.  The 
social worker described the veteran as "combat traumatized" 
and additionally noted that the veteran denied recent 
nightmares or flashbacks.  The assessment noted that the 
veteran appeared schizophrenic and that the issue of PTSD 
should be explored.  

The report of the above-noted June 1992 Mental Hygiene Clinic 
medical evaluation reflects the veteran's report of 
participating in bombing missions over Germany and having 
nightmares about these experiences for a period of time after 
service.  He also reported that his experiences exacerbated 
his general feelings of nervousness.  The diagnosis included, 
"rule out PTSD."  A subsequent July 1992 clinic note 
reflects the veteran's preoccupation with his military 
experiences and nightmares up until ten years previously.  

The Board finds that, in the case, the question of the 
credibility of any claimed in service stressor is not reached 
because the first essential criterion for a grant of service 
connection for PTSD-a current medical diagnosis of the 
condition-is not met.  

Other than records from 1992 including passing references to 
possible PTSD-by a social worker-the claims file reflects 
no actual medical diagnosis of, or medical evidence of 
treatment for, PTSD, at any time pertinent to the current 
appeal.  On the contrary, the June 1992 note, the last 
objective evidence that addresses the question of PTSD 
appears to indicate that a diagnosis of the condition was 
then ruled out, and the July 1992 record clarifies that the 
veteran's problems with his in-service experiences occurred 
up until approximately 10 years prior (i.e., in the 80's).  
Significantly, there is no competent evidence pertinent to 
the claim on appeal indicating that the veteran currently 
suffers from PTSD.  Under 38 C.F.R. 3.304(f), service 
connection requires a current diagnosis of PTSD in accordance 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125.  
The record before the Board does not reflect a current, 
clinical diagnosis of PTSD by a medical professional, and the 
veteran has not alluded to the existence of any such 
diagnosis.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has PTSD as a result of in-service 
experiences.  However, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a known disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of competent and 
persuasive evidence of PTSD (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any evidence that 
the veteran currently has the claimed condition, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

B.  Psychiatric disability other than PTSD

The veteran has reported that he did not receive treatment in 
service for a psychiatric disability.  

Post-service medical evidence reflects that the veteran first 
sought treatment for nervous problems at Strong Memorial 
Hospital in July 1957.  A discharge summary from that 
facility, dated from July to August 1957, reflects a final 
diagnosis of schizophrenic reaction, paranoid type.  

A June 1992 Rochester VA Medical Center (VAMC) Mental Hygiene 
Clinic Intake Report, reflects the veteran's contention that 
his military experiences with respect to flying combat 
missions over Germany enhanced his emotional problems.  The 
Report's assessment noted that the veteran appeared 
schizophrenic.  A subsequent Mental Hygiene Clinic medical 
evaluation, also in June 1992, reflects the conclusion that 
while the veteran had been diagnosed with schizophrenia as 
early as 1957, his history was more suggestive of a bipolar 
disorder, which was not commonly diagnosed during that 
period.  The veteran again noted his belief that his military 
experiences had exacerbated his general feelings of 
nervousness.  The diagnosis included bipolar disorder, 
depressive type.  

Most recently, an October 2003 Rochester VAOPC treatment note 
reflects the veteran's diagnosis for a depressive disorder 
and possible bipolar disorder, by history.  

The evidence establishes that the veteran currently suffers 
from psychiatric disability, other than PTSD.  However, the 
claim for service connection currently under consideration 
aim must be denied because there is no medical evidence 
whatsoever of a medical relationship between any such 
disability and the veteran's active military service (to 
include on the basis of in-service incurrence or 
aggravation).  As indicated above, the medical evidence 
currently of record does not include any such evidence, and 
the veteran has not alluded to the existence of any such 
evidence.  

Again, the Board has considered the veteran's assertions.  
Notwithstanding the sincerity of any beliefs that he 
currently has a psychiatric disorder, other than PTSD, that 
is medically related and such disorder is related to his 
military service.  However, he simply is not competent to 
provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between such disability 
and service.  See Bostain, 11 Vet. App. at 127; Routen, 10 
Vet. App. at 186.  For these reasons, the veteran's own 
report of the etiology of his condition has no probative 
value.  

For all the foregoing reasons, the claim for service 
connection for a psychiatric disability, other than PTSD, 
also must be denied.  In the absence of any medical evidence 
even suggesting a nexus between any current psychiatric 
disability, other than PTSD, and active military service, the 
benefit-of-the-doubt doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  




ORDER


Service connection for PTSD is denied.  

Service connection for a psychiatric disability, other than 
PTSD, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



